DISMISS and Opinion Filed May 5, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00280-CV

      IN RE MARK BAILEY, EDAMAME, INC., ON BEHALF OF
   THEMSELVES AND THAT OF DEEP ELLUM SUSHI, LTD., Relators

          Original Proceeding from the 160th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-21-15114

                        MEMORANDUM OPINION
               Before Justices Osborne, Partida-Kipness, and Smith
                       Opinion by Justice Partida-Kipness
      Before the Court is relators’ May 2, 2022 unopposed motion to dismiss the

petition for writ of mandamus. In the motion, relators inform the Court that this

original proceeding is moot because the trial court has granted the relief they seek in

their petition for writ of mandamus.

      We grant relators’ motion and dismiss this original proceeding. We also lift

the stay issued by this Court’s March 31, 2022 order.


                                            /Robbie Partida-Kipness/
                                            ROBBIE PARTIDA-KIPNESS
                                            JUSTICE
220280F.P05